Fourth Court of Appeals
                                San Antonio, Texas
                                      May 15, 2019

                                   No. 04-19-00074-CR

                                  Humberto RAMIREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR11793
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to July 8, 2019. Further requests for extensions of time in which to file
appellant’s briefs will be disfavored.


                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court